545 S.E.2d 424 (2000)
352 N.C. 673
HERRING, et al.
v.
WINSTON-SALEM/FORSYTH.
No. 303P00.
Supreme Court of North Carolina.
October 5, 2000.
Harold L. Kennedy, III, Harvey L. Kennedy, Winston-Salem, for Herring, Marshall and Herring.
Brian O. Beverly, Raleigh, for Winston-Salem/Forsyth Co. BD ED.
John L. Korzen, Kernersville, for Kierra Foundation.
Motion by Amicus for Leave to File Amicus Curiae Brief has been filed and the following order entered:
"Motion Dismissed as moot by order of the Court in conference this the 5th day of October 2000."